Title: From George Washington to Joseph McDowell, 17 June 1758
From: Washington, George
To: McDowell, Joseph


To Lieutt McDowell of Captn Rutherfords Ranger’s 
Sir[Fort Loudoun] 17th June 1758  
Captn Stephen assures me, that so soon as the Prince William Militia are taken from his House the Families there, and in the Neighbourhood also, will immediately remove; I am obligd, having it no other way in my power to Order a few of your Men to be stationd there in their place: you are not to put so many there, as to distress the other Posts you serve; and if Swearingen division can afford you any for this place, I shall take care to Order some accordingly. I am Yrs &ca

Go: W——n

